Appeals and cross appeal from an order of Supreme Court, Erie County (O’Donnell, J.), entered May 9, 2002, which, inter alia, denied the motion of defendant Volney R. Spencer for a bifurcated trial with respect to action Nos. 1, 2 and 3.
It is hereby ordered that said appeals and cross appeal be and the same hereby are unanimously dismissed without costs.
Same memorandum as in Beeley v Spencer ([appeal No. 5] 309 AD2d 1303 [2003]). Present — Pigott, Jr., P.J., Green, Pine, Scudder and Hayes, JJ.